Judge Greene
dissenting.
I do not agree that Collins and Marlow require affirming the order of the trial court denying the defendant’s motion for appropriate relief.
Collins and Marlow simply hold that the “State may withdraw from a plea bargain arrangement at any time prior to, but not after, the actual entry of the guilty plea by defendant or any other change of position by him constituting detrimental reliance upon the arrangement.” State v. Collins, 300 N.C. 142, 148, 265 S.E.2d 172, 176 (1980) (emphasis added); accord State v. Marlow, 334 N.C. 273, 280, 432 S.E.2d 275, 279 (1993). These cases do not address the issues presented in this case: (I) can ineffective assistance of counsel at the plea bargaining stage amount to a denial of a defendant’s Sixth Amendment right to counsel, and if so, (II) what is the appropriate remedy.
I
In Simmons this Court specifically held a defendant’s Sixth Amendment right to effective assistance of counsel could be violated during the plea bargaining stage of a criminal trial. State v. Simmons, 65 N.C. App. 294, 300, 309 S.E.2d 493, 497 (1983). In this case the trial court determined that the failure of the defendant’s attorney to timely communicate (to the district attorney) the defendant’s acceptance of the plea offer constituted ineffective assistance of counsel. The State has not assigned error to this determination and we therefore do not address this issue. N.C. R. App. R 10(a) & (d) (1997) (scope of appellate review limited to consideration of assignments and cross-assignments of error).
*277II
The only dispute before this Court relates to the formulation of a proper remedy to address the ineffective assistance of counsel. The remedy for ineffective assistance of counsel “should put the defendant back in the position he would have been in if the Sixth Amendment violation had not occurred,” United States v. Blaylock, 20 F.3d 1458, 1468 (9th Cir. 1994), and in so doing “should be tailored to the injury suffered . . . and should not unnecessarily infringe on competing interests.” United States v. Morrison, 449 U.S. 361, 364, 66 L. Ed. 2d 564, 568, reh’g denied, 450 U.S. 960, 67 L. Ed. 2d 385 (1981). Thus one more fair trial “would not necessarily revive the lost chance.” State v. Kraus, 397 N.W.2d 671, 674 (Iowa 1986). On the other hand, requiring specific performance of the original plea offer “might unnecessarily infringe on the competing intérests of the State.” Turner v. State of Tenn., 858 F.2d 1201, 1209 (6th Cir. 1988), cert. granted, judgment vacated, Tenn. v. Turner, 492, U.S. 902, 106 L. Ed. 2d 559 (1989). Balancing these competing interests is difficult but can be accomplished in the following manner: remand the case to the trial court for reinstatement of the lost plea offer. If, however, the State can demonstrate to the trial court that it had knowledge of circumstances arising prior to the defendant’s trial that would have justified the withdrawal of its plea offer, the plea offer need not be reinstated.1 See Blaylock, 20 F.3d at 1468-69. If the plea offer is reinstated, the approval of that plea remains subject to the approval of the trial court, N.C.G.S. § 15A-1023(b) (1988), and should be approved or rejected on the basis of information that was available prior to the defendant’s trial. In no event will there be a need for a new trial. If the trial court accepts the reinstated plea, the defendant’s conviction is vacated and he is to be resentenced in accordance with the reinstated plea agreement. If the trial court permits the State to withdraw its original plea offer or if the trial court refuses to accept the reinstated plea, the conviction and sentence entered in this case will remain in place. This procedure accommodates the policy articulated by the United States Supreme Court that the “State [must] bear the risk of *278constitutionally deficient assistance of counsel.” Kimmelman v. Morrison, 477 U.S. 365, 379, 91 L. Ed. 2d 305, 322 (1986).
I would therefore remand to the trial court for further proceedings consistent with these procedures.

. The State argues on appeal that there is evidence in this record that the State would not have allowed defendant to accept the plea bargain arrangement of a twenty-year active term of imprisonment because the prosecutor discovered, prior to the time the plea was to be tendered to the trial court, that the defendant had a “substantial criminal history.” There is no such evidence in this record. There are arguments made by the State to the trial court that includes such statements, but this is not evidence. See Huss v. Huss, 31 N.C. App. 463, 466, 230 S.E.2d 159, 161 (1976). On remand the State will have the opportunity to present this evidence.